Case 4:18-bk-11788-SHG   Doc 9 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                         Main Document    Page 1 of 5
Case 4:18-bk-11788-SHG   Doc 9 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                         Main Document    Page 2 of 5
Case 4:18-bk-11788-SHG   Doc 9 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                         Main Document    Page 3 of 5
Case 4:18-bk-11788-SHG   Doc 9 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                         Main Document    Page 4 of 5
Case 4:18-bk-11788-SHG   Doc 9 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                         Main Document    Page 5 of 5
